SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September30, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54171 UNIVEST TECH, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-1381565 (State or other jurisdiction (IRS Employer File Number) 11805 E. Fair Ave Greenwood Village, Colorado (Address of principal executive offices) (zip code) (970) 405-3105 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo þ As of November 14, 2012, registrant had outstanding 23,044,500shares of the registrant's common stock. FORM 10-Q UNIVEST TECH, INC. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended September 30, 2012 Balance Sheet(Unaudited) 5 Statements of Operations (Unaudited) 6 Statements of Shareholders’ Equity 8 Statements of Cash Flows (Unaudited) 9 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis and Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Item 4T. Controls and Procedures 17 PART IIOTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors
